TAYLOR, Judge.
The appellant, Jimmy Gulledge, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. The trial court denied the petition as “meritless” without stating any specific reasons for its denial.
The state requests that this cause be remanded to the Circuit Court for St. Clair County so that the circuit court can state its particular reasons for denying the petition. We agree that the circuit court must state its reasons for denying the petition. This cause is remanded to the Circuit Court for St. Clair County for it to do so. Due return should be filed with this court 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.